Form PM-9E

11/09

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

Date: August 5, 2013

TO: Chad Wagner, Captain of Police

FR: Shannon Lewandowski

. EXHIBIT
RE: Harassing neighbor j ‘ {

This report is written by Detective Shannon Lewandowski assigned to CIB late shift. Since the
year 2005 I have been dealing with a harassing neighbor, a situation that most of District three,
and my supervisors throughout the years have been made aware of. I did get a restraining order
in 2011, and for the first year the behavior has ceased for the most part. However this summer,
my neighbor has re-started his intentional and offensive behavior and directed this at me again.

Lawrence Poggenburg had been ordered by the Judge to refrain from his profanity, his repeated
acts with the specific purpose of annoying me, and purposefully walking the line on disorderly
conduct that is repeated and against what was ordered by the judge. I have gone as far as placing
my home up for sale, but in the year that I had it for sale, I could not meet the debt that I owe on
my home, and cannot afford to sell my home at this time at a loss.

Since my youngest son is going to college out of state, my oldest has to move back home
because Lawrence cannot seem to keep to himself nor refrain from coming to the front of my
home. Living alone with the knowledge of his prior behavior of peeking in my windows and all
the sexual harassment I have endured through the years, this change is now necessary as
Lawrence and taken upon many of the same prior behaviors from the past.

Lawrence seems armed and determined to produce a harassing and intimidating environment at
any chance possible. The solution is very simple, and the solution worked the first year. Abide
by the restraining order. Stay away from the front of my home and do not cause an environment
that steals my ability to feel safe at my own home. This order is good for four years.

Almost every weekend Lawrence will come to the front of my home and dump all of his debris
at the front of my sidewalk, blow his grass clippings, and intentionally throw and blow things
using his “blower” under my car. Lawrence never does this when his wife is home, and I have
never had a verbal argument or conversation with his wife, and I should have the same with her
husband, but I don't.

There is absolutely no reason that Lawrence needs to be either near my car nor near the front of
my home. I agreed in court to take care of the grass in the front of the home to avoid any
contact. Yet Lawrence feels that it is necessary to purposefully litter his debris in the front of my

Case 2:16-cv-01089-WED Filed 06/21/19 Page1of2 Document 86-

 
to “Fuck off!”

Lawrence has a compulsive preoccupation with having to make contact with me whenever he
sees me home, and cannot leave me or the front of my home alone as ordered. Since I did not
get any assistance from District Three Supervision in the past, and was told that this problem is a
CIB problem to handle, I am coming to you to take appropriate action.

“A hwand

Detective Shannon Lewandowski

“-----1349

Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 2 Document 86-4

 
